DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMANASHI et al. (US 9,127,383) in view of TOKURA (US 8,700,200).
Regarding claims 1 and 4, YAMANASHI discloses a sewing machine (1) comprising a bed (11) (Fig. 1); a projector (40) configured to project a projection image (marker 400, 410) to the bed (Figures 1, 2, 6 and 12); a feed unit including a feed dog and configured to feed a workpiece placed on the bed in a feed direction by the feed dog (col. 2, lines 46-53); a sewing unit including a needle bar (34) and a needle (28) attached to the needle bar, the sewing unit being configured to move the needle up and down to form stitches on the workpiece fed by the feed unit (Figures 1-2); and a controller (60; figure 7) configured to cause the projector to project the projection image during a first period (S5; fig. 11) in which both a feeding of the workpiece by the feed unit and a sewing on the workpiece by the sewing unit are not performed  (note that feeding and sewing take place at block S31 of figure 11).  However, YAMANASHI fails to disclose the projection image including a grid pattern.  Note that the projection image of YAMANASHI is a marker (400) that includes two individual markers (rectangular graphic symbol 401, plus sign with arrow 402).
TOKURA discloses a sewing marker that includes two individual markers in the form of a rectangular grid pattern (300) and plus sign (350) (Figures 10-15) (note that plus sign could rather be a graphical representation of embroidery pattern as shown in figure 19).  One with ordinary skill in the art can see that a grid pattern marker would be beneficial in order to aid a user in visualizing the final embroidery pattern on the workpiece, especially in reference to an angle thereof.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have incorporated a grid pattern within the projection image (i.e. marker) (particularly within or replacing the rectangular graphic symbol) of YAMANASHI in order to aid a user in visualizing the final embroidery pattern on the workpiece, especially in reference to an angle thereof. 
Regarding claim 2, YAMANASHI discloses the controller (60; figure 7) configured to cause the projector to project the projection image during a second period (S25) before starting the sewing (S31) on the work piece by the sewing unit (Fig. 11).
Regarding claim 7, YAMANASHI discloses the projection image including a plus sign with arrow (402) as discussed above.  Note that the plus sign with arrow (402) comprises 4 lines extending from a needle drop position (403) of the needle wherein at least one of the lines would be extending to an upstream side of the feed direction (Fig. 12).
Regarding claims 8 and 9, TOKURA discloses setting a sewing marker with a color that is determined based on the color of a workpiece in order for the sewing marker to be visible thereon.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the projection image of YAMANASHI in view of TOKURA with a color which is determined based on a color of the workpiece, in light of the teachings of TOKURA, in order for the projection image to be visible thereon.  Additionally, when the sewing marker is a plurality of markers combined, TOKURA teaches setting only a portion (an individual marker) of the sewing marker with a color based on the color of the workpiece, thus disclosing at least two colors (col. 22, line 57 – col. 23, line 18).  Therefore, it would also be considered obvious to a person with ordinary skill in the art at the time the invention was made to have provided the individual markers (grid and plus sign) of YAMANASHI in view of TOKURA with different colors in order to visually see the difference between the individual markers on the workpiece.    

Allowable Subject Matter
Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  US 5,195,451 discloses projecting a sewing pattern onto a workpiece and US 5,205,232 discloses projecting a grid (i.e. mesh) on a workpiece to determine edges of the workpiece.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732